DETAILED ACTION
Response to Amendment
The amendment was received 9/27/2022. Claims 1-20 are pending.
Specification
The previous objection to the specification is withdrawn and re-objected as discussed next. The disclosure is objected to because of the following informalities:
“hydrocarbon wells 129” ought be “hydrocarbon wells [[129]] 128” consistent with fig. 1:128: “Hydrocarbon Wells 128”; and
“to” of “a particular time period that is used to for training the machine learning model 116” appears as an improper infinitive: “to…training”.
Appropriate correction is required:
[00020]   The computer system 100 is used to select and adjust a particular time period that is used [[to]] for training the machine learning model 116 with the training data 120 for predicting the number of hydrocarbon wells [[129]] 128 that will develop calcium carbonate scale in the particular time period. The computer system 100 selects the particular time period based on the type of the calcium carbonate scale inhibition chemical used in the calcium carbonate scale inhibition program. The calcium carbonate scale inhibition chemical is used to prevent the formation of the calcium carbonate scale from blocking or hindering fluid flow through the pipelines, valves, or the pumps used in oil production and processing. For example, acrylic acid polymers, maleic acid polymers, or phosphonates can be added to the oil production system to delay, reduce, or prevent scale deposition. In some embodiments, the computer system 100 selects the particular time period based on the chemical residue life of the calcium carbonate scale inhibition chemical. In other embodiments, the computer system 100 selects the particular time period based on the calcium carbonate scale inhibition program design criteria, scale inhibition economics, or the size of the oilfield. In some embodiments, a time period of 10 years can be selected.



Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Regarding claim 1, line 11’s “the labeled training data” is objected for truncating claim 1, line 8’s “labeling…the classified training data” such that “classified” gets lost in the method of method claim 1.
Thus, claims 2-7 are objected for depending on claim 1.
Regarding claim 8, claim 8 is objected the same as claim 1 for truncating claim 8’s “label the classified training data” to “the labeled training data”.
Thus, claims 9-14 are objected for depending on claim 8.
Regarding claim 15, claim 15 is objected the same as claims 1 and 8 are objected for truncating claim 15’s “label the classified training data” to “the labeled training data” such that “classified” disappears from system claim 15.
Thus, claims 16-20 are objected for depending on claim 15.
Appropriate correction is required.









Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Regarding claims 1-20, 35 USC 112(f) is not invoked in claims 1-20.
Regarding claim 8’s “non-transitory computer-readable storage medium” is interpreted in light of applicant’s disclosure [00073]-[00075]: “non-transitory media” and under the broadest reasonable interpretation. There is no 35 USC 101 rejection.




The following meanings are “taken” via MPEP 2111.01 III. "PLAIN MEANING" REFERS TO THE ORDINARY AND CUSTOMARY MEANING GIVEN TO THE TERM BY THOSE OF ORDINARY SKILL IN THE ART, 3rd paragraph, emphasis added:
“It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover , when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013) (holding that "continuous microtextured skin layer over substantially the entire laminate" was clearly defined in the written description, and therefore, there was no need to turn to extrinsic evidence to construe the claim).”

The claimed “aqueous sample” (as in “each aqueous sample of a plurality of aqueous samples” in claim 1) is interpreted in light of applicant’s disclosure:
[00011]  Methods of predicting and inhibiting calcium carbonate (CaCO3) scale in hydrocarbon wells using machine learning are disclosed. Calcium carbonate scale formation can occur in oilfield operations as a result of the hydrocarbon production conditions and a shift in the chemical equilibrium of the contents of the hydrocarbon wells. When fluids such as brine, oil, and gas mix in a hydrocarbon reservoir or wellbore under different thermodynamic, kinetic, or hydrodynamic conditions, different amounts of calcium carbonate scale can be formed at different points in time. To predict the formation of calcium carbonate scale in hydrocarbon wells, aqueous samples including a mixture of oil and brine are collected. A computer system is used to extract one or more parameters indicating a level of chemical equilibrium from the aqueous samples. The extracted parameters are used to create training data to train a machine learning model to predict calcium carbonate scale. The training data is classified in accordance with hydrocarbon production conditions of each hydrocarbon well such as a hydrocarbon flow rate, a hydrocarbon pressure, a temperature of the hydrocarbon well, or a composition of brine, oil, and gas of the hydrocarbon well. The classified training data is labeled using the computer system in accordance with whether calcium carbonate scale has formed in the aqueous samples within a particular time period. The labeled training data is used to determine a feature vector based on the parameters extracted from the aqueous samples. The feature vector indicates to the machine learning model whether a hydrocarbon well contains calcium carbonate scale. The machine learning model is thus trained based on the feature vector to predict a number of hydrocarbon wells that contain calcium carbonate scale.



[00016]  The hydrocarbon wells 128 can have aqueous zones lying under the hydrocarbons or sometimes in the same zone as the oil and gas. The hydrocarbon well 128 can thus produce water or brine as a byproduct along with the oil and gas. To predict the formation of calcium carbonate scale in the hydrocarbon wells 128, the aqueous samples 132 are collected from the hydrocarbon wells. The aqueous samples 132 can include water, brine, and minerals. In some embodiments, the computer system 100 is communicably coupled to the hydrocarbon wells 128 to receive the aqueous samples 132 from the hydrocarbon wells 128 for extracting parameters from the aqueous samples 132. In other embodiments, the extraction of the parameters from the aqueous samples 132 can be performed locally at the hydrocarbon wells, and the parameters can be communicated to the computer system 100 for scale prediction.

[00018]   The aqueous samples 132 are used to extract the training data 120 for the machine learning model 116. In some embodiments, the training data 120 is stored on the storage device 112. The training data 120 extracted from the aqueous samples 132 includes one or more parameters. The parameters extracted from the aqueous samples 132 can include the ionic composition of the aqueous samples. For example, the ionic composition can include the molar concentration of the calcium cation Ca2+ (expressed in mole/L), the molar concentration of the Sodium ion Na+, or the molar concentration of the bicarbonate ion HCO3-. The parameters extracted from an aqueous sample 132 can include the negative of the base 10 logarithm of the molar concentration of hydrogen ions H+ in the aqueous sample 132 (denoted as PH). In some embodiments, a collection date of the aqueous sample and a calcium carbonate scale inspection date is added to the training data 120 to verify the calcium carbonate scale tendency prediction results. In some embodiments, a calcium carbonate scale formation event is recorded within the training data 120 to denote whether calcium carbonate scale has precipitated in each aqueous sample or not based on the inspection results.

[00025]   In some embodiments, the feature extraction module 104 uses the training data 120 to estimate a Langelier Saturation Index of one or more aqueous samples 132. The Langelier Saturation Index is related to the conditions of carbonate equilibrium, and can be used to estimate the pH of the aqueous sample 132 at equilibrium. If the actual pH is higher than the estimated pH, the aqueous sample 132 has a tendency to form scale. If the actual pH is lower than the estimated pH, the aqueous sample has a tendency to be corrosive. In some embodiments, the Langelier Saturation Index is related to the pH, calcium concentration, and total alkalinity of the aqueous sample 132. The alkalinity of the aqueous sample 132 refers to the ability of the aqueous sample 132 to neutralize an acid to the equivalence point of calcium carbonate. The alkalinity can be determined by a sum of the ion concentrations [HCO3-] + 2x[CO3(-2)]+[OH-]- [H+]. When the Langelier Saturation Index is positive, this is indicative of calcium carbonate scale formation in the aqueous sample 132. When the Langelier Saturation Index is positive, this is indicative of corrosion. In some embodiments, the Langelier Saturation Index is used for aqueous samples 132 having a total solid concentration as high as 4000 ppm.

[00027]  In some embodiments, an empirical method is used to extend the application of the Langelier Saturation Index to aqueous samples 132 having a high salt concentration. For example, the formulation (SI = pH - K - pCa - pAlk) can be used, based on the tendency of the oilfield waters, to predict calcium carbonate scale. In this formulation, pCa denotes the negative logarithm of the calcium concentration and pAlk denotes the negative logarithm of the total alkalinity. The value of K can be determined as a function of the ionic strength of the aqueous sample 132 as follows: p = 0.5 x (C1V12 + C2V22 + ..... + CnVn2), where p denotes the ionic strength, C denotes the concentration of each ion expressed as gram ions per 1000 gm of solvent, and V denotes a valence of the ion.

Thus, the meaning taking from the prior art (Droguett et al., Variable selection and uncertainty analysis of scale growth rate under pre-salt oil wells conditions using support vector regression) for the claimed “aqueous sample” are metal1-coupon samples simulating (“that simulate”, Droguett, Abstract, 4th S), possessing (via “specimens’ characteristics x”, pg. 320, lcol, last para, 1st S), or having (via said “specimens’ characteristics x”) conditions of “Brine concentration (C)…of carbonates”2 (Droguett, pg. 321, 6th dot) consistent with the use or corresponds with the use of the term “aqueous sample” in applicant’s disclosure:
A.	“The aqueous samples 132 can include water, brine, and minerals” [00016], 4th S;
B.	“aqueous samples 132 having a…solid” [00025], last S; and
C.	“aqueous samples 132 having a high salt concentration” [00027], 1st S.
 

The following prior art are looked at to see how the claim term “aqueous sample” is used in the prior art:
Polizzotti et al. (US Patent App. Pub. No.: US 2014/0030306 A1) uses the claimed term aqueous3 samples containing or including “target bacteria”4 “samples” with “coupons” in the context of “hydrocarbon…wells” (thus “aqueous samples” include “target bacteria”):
[0133] The concentrations of phage described above are what is to be obtained based upon the addition of phage into the system. However, if the phage that is added reproduces and is effective against the bacteria, the concentrations of phage that are added can then be reduced accordingly. One example to monitor effectiveness is to create an offshoot flow from the cooling tower (and/or heat exchanger) that would take flowing aqueous medium from the cooling tower to a different location and back to the cooling tower. Such flowing water cold be periodically monitored for the presence of phage and bacteria. Also, coupons (potentially a number of them) made of steel or copper can be included in the offshoot to replicate the environment inside the cooling tower, and can be examined periodically to detect the growth of bacteria. In fact, such offshoot could also be utilized to obtain aqueous samples which contain target bacteria, and the coupons could also provide samples of target bacteria that can be utilized to obtain phage specific to those bacteria.

[0151] One way to address the growth of bacteria in hydrocarbon pipelines ("pipelines") is to expose such bacteria to phage that is specific to the bacteria in the pipeline (whether present in the water or deposited on the pipeline's walls as biofilm). The bacteria from pipelines can be cultured from samples of hydrocarbon or water or bacteria from the pipe, or from samples of the walls of the pipeline. The phage itself can be obtained from the surrounding areas. The source of the bacteria may be the source of the hydrocarbons (e.g., the wells or other subterranean structures there the hydrocarbons, such as crude oil, are obtained). This would also be a logical place to obtain soil or other samples to find phage which is specific to the target bacteria. In the case of T. ferrooxidans, and other well-known bacteria, the phage may be available from commercial sources.
Oda (US Patent 6,355,771) uses the claimed term “aqueous sample” as an adjective (“aqueous sample solution”) corresponding to the adjective “calcium chloride” (“aqueous calcium chloride solution”) in the context of “oil-well pipes” (thus calcium chloride=sample) via: 
c. 1, ll. 16-29:
Natural water contains calcium ions and magnesium ions in the form of dissolved hydrogen carbonates. These salts, when heated, give rise to scale which forms the cause for damage to a boiler, for example. In recent years, the practice of injecting sea water into an oil field has been in vogue for the purpose of increasing the production of crude oil. In this case, the scale which has carbonates and sulfates of alkaline earth metals such as calcium, strontium and barium as main components is formed by the mixture of oil field brine and sea water. The scale possibly poses the problem of blocking the oil well pipes. The scale inhibitor is used, depending on the situation, for the purpose of coping with these problems. The observance of the prevention of scale formation is important in the field of industrial production.

c. 20,ll. 25-50:
Measurement of sample added system--This measurement was performed by using a test tube having a diameter of 25 mm (inside diameter 23 mm). In the test tube, 6.50 ml of distilled water and 1.00 ml of an aqueous5 sample solution6 (2% in concentration) were placed and 1.00 ml of KOH (50 w/v in concentration) and a metal indicator NN were added. The absorbance (470 nm in wavelength) with NN under the ensuant condition was set at 0.200.+-.0.03. Since the amount of NN of 100 dilutions added was 7.0 mg, the concentration of NN was estimated to be 18.9 .mu.M. The measurement of the absorbance was continued while adding an aqueous calcium chloride solution at intervals of 30 seconds. At first, an aqueous 5 mM calcium chloride solution was added consecutively at an increment of 0.020 ml until a total of 0.16 ml and further an aqueous 25 mM calcium chloride solution was added first in an amount of 0.15 ml and then in an amount of 0.05 ml. Normally, the ratio of coloration in this state would be substantially 100%. For the sake of precaution, an aqueous 25 mM calcium chloride solution was added in an amount of 0.05 ml to confirm absence of any further increase in absorbance. The data of measurement consequently obtained were analyzed by the method described in the paragraph covering the metal ion bonding force.



Quinlan (US Patent 3,867,286) uses the claimed term “aqueous sample” including “ferrous ammonium sulfate”7 and implying “dissolved” in the context of “oil-well treatment” (thus is it assumed that water including the ferrous-iron sulfate sample is the solvent that creates the dissolved solution or dissolved-solute concentration of “sequestering agent” and “hydroxide or…acid” to determine an “iron concentration” sample) via:
c.19,ll 3-11:
The chelating or sequestering agents of the present invention are of wide utility such as when it becomes necessary to sequester or inhibit the precipitation of metal cations from aqueous solutions. Among their many uses are the following applications:
Soaps and detergents, textile processing, metal cleaning and scale removal, metal finishing and plating, rubber and plastics, industry, pulp and paper industry, oil-well treatment, chelation in biological systems.

c.19,ll. 23-36: 
To demonstrate the effectiveness of the polyquaternary ammonium methylene phosphonates in chelating Fe.sup..sup.+2, the following test procedure was utilized. Into a flask that contained a known concentration8 of the sequestering agent, and enough sodium hydroxide or hydrochloric acid to give the desired pH was placed a 100 ml. aqueous9 sample of ferrous ammonium sulfate (20 ppm of Fe.sup..sup.+2); after final pH adjustment the solution10 was allowed to remain at ambient temperatures for 48 hours. The solution was centrifuged for one hour to remove colloidal iron hydroxide and an aliquot of the supernatant solution was analyzed by atomic absorption to determine the iron concentration.


Thus the above-looked-at-prior art specifies the sample of the claimed “aqueous sample” wherein “sample” is used to specify any one of said target bacteria, calcium chloride and ferrous ammonium sulfate. Accordingly applicant’s disclosure’s [00011]’s “sample” is “a mixture of oil and brine” according to the prior art: 
[00011]  Methods of predicting and inhibiting calcium carbonate (CaCO3) scale in hydrocarbon wells using machine learning are disclosed. Calcium carbonate scale formation can occur in oilfield operations as a result of the hydrocarbon production conditions and a shift in the chemical equilibrium of the contents of the hydrocarbon wells. When fluids such as brine, oil, and gas mix in a hydrocarbon reservoir or wellbore under different thermodynamic, kinetic, or hydrodynamic conditions, different amounts of calcium carbonate scale can be formed at different points in time. To predict the formation of calcium carbonate scale in hydrocarbon wells, aqueous samples including a mixture of oil and brine are collected. A computer system is used to extract one or more parameters indicating a level of chemical equilibrium from the aqueous samples. The extracted parameters are used to create training data to train a machine learning model to predict calcium carbonate scale. The training data is classified in accordance with hydrocarbon production conditions of each hydrocarbon well such as a hydrocarbon flow rate, a hydrocarbon pressure, a temperature of the hydrocarbon well, or a composition of brine, oil, and gas of the hydrocarbon well. The classified training data is labeled using the computer system in accordance with whether calcium carbonate scale has formed in the aqueous samples within a particular time period. The labeled training data is used to determine a feature vector based on the parameters extracted from the aqueous samples. The feature vector indicates to the machine learning model whether a hydrocarbon well contains calcium carbonate scale. The machine learning model is thus trained based on the feature vector to predict a number of hydrocarbon wells that contain calcium carbonate scale.

Thus, a similar analysis can be done to the rest of applicant’s disclosure in view of the above prior art. Thus applicant’s “sample…can” be “water, brine, and minerals” (as mentioned in applicant’s remarks, page 13, 1st para, last S):
[00016]  The hydrocarbon wells 128 can have aqueous zones lying under the hydrocarbons or sometimes in the same zone as the oil and gas. The hydrocarbon well 128 can thus produce water or brine as a byproduct along with the oil and gas. To predict the formation of calcium carbonate scale in the hydrocarbon wells 128, the aqueous samples 132 are collected from the hydrocarbon wells. The aqueous samples 132 can include water, brine, and minerals. In some embodiments, the computer system 100 is communicably coupled to the hydrocarbon wells 128 to receive the aqueous samples 132 from the hydrocarbon wells 128 for extracting parameters from the aqueous samples 132. In other embodiments, the extraction of the parameters from the aqueous samples 132 can be performed locally at the hydrocarbon wells, and the parameters can be communicated to the computer system 100 for scale prediction.

The claimed “respective” (as in “a respective hydrocarbon well of a plurality of hydrocarbon wells” in claim 1) is interpreted in light of applicant’s disclosure and drawings (fig. 1:128: “Hydrocarbon Wells”) definition thereof via Dictionary.com wherein: a)	pertaining individually or severally to each of a number of persons, things, etc.; or
b)	particular
is “taken” as the meaning of the claimed “respective” via MPEP 2111.01 III:
respective
adjective
1	pertaining individually or severally to each of a number of persons, things, etc.; particular:
I will now discuss the respective merits of the candidates.

wherein “pertaining” is defined:
pertain
verb (used without object)
1	to have reference or relation; relate:
documents pertaining to the lawsuit.

The claimed “hydrocarbon well” (as in “a respective hydrocarbon well of a plurality of hydrocarbon wells” in claim 1) is interpreted in light of applicant’s disclosure and drawings (fig. 1:128: “Hydrocarbon Wells”) definition thereof via Dictionary.com wherein “a noun” is “taken” as the meaning of the claimed “hydrocarbon well” via MPEP 2111.01 III:
substantive
noun Grammar.
1	a noun.
2	a pronoun or other word or phrase functioning or inflected like a noun.

Response to Arguments
Claim Objections
Applicant’s arguments, see remarks, page 12, filed 9/27/2022, with respect to the claim objection have been fully considered and are persuasive.  The claim objection of claim 17 has been withdrawn. 
Claim Rejections – 35 USC 103
Regarding page 13, 1st paragraph of applicant’s remarks of 9/27/2022, plain meaning (MPEP 2111.01 Plain Meaning [R-10.2019]) is being applied (as detailed in the above Claim Interpretation section) to the claims (such as to the claimed “aqueous sample”) being consistent with the use of terms (such as “aqueous sample”) in applicant’s disclosure:
[00011]  Methods of predicting and inhibiting calcium carbonate (CaCO3) scale in hydrocarbon wells using machine learning are disclosed. Calcium carbonate scale formation can occur in oilfield operations as a result of the hydrocarbon production conditions and a shift in the chemical equilibrium of the contents of the hydrocarbon wells. When fluids such as brine, oil, and gas mix in a hydrocarbon reservoir or wellbore under different thermodynamic, kinetic, or hydrodynamic conditions, different amounts of calcium carbonate scale can be formed at different points in time. To predict the formation of calcium carbonate scale in hydrocarbon wells, aqueous samples including a mixture of oil and brine are collected. A computer system is used to extract one or more parameters indicating a level of chemical equilibrium from the aqueous samples. The extracted parameters are used to create training data to train a machine learning model to predict calcium carbonate scale. The training data is classified in accordance with hydrocarbon production conditions of each hydrocarbon well such as a hydrocarbon flow rate, a hydrocarbon pressure, a temperature of the hydrocarbon well, or a composition of brine, oil, and gas of the hydrocarbon well. The classified training data is labeled using the computer system in accordance with whether calcium carbonate scale has formed in the aqueous samples within a particular time period. The labeled training data is used to determine a feature vector based on the parameters extracted from the aqueous samples. The feature vector indicates to the machine learning model whether a hydrocarbon well contains calcium carbonate scale. The machine learning model is thus trained based on the feature vector to predict a number of hydrocarbon wells that contain calcium carbonate scale.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “fluid-based sample” or “fluid-based…specimen” via applicant’s remarks, pages 13,14:
“The Examiner asserts that Droguett teaches "extracting, using a computer system, training data comprising one or more parameters from each aqueous sample of a plurality of aqueous samples, wherein the each aqueous sample is collected from a respective hydrocarbon well of a plurality of hydrocarbon wells." Office Action, p. 7. In particular, the Examiner equates "The specimens... made of ...materials and surface claddings", pg. 320, I. col., 2nd full para, last S" in Droguett with the aqueous sample recited by the present claims. Id. The Applicant respectfully submits that the purported specimens of Droguett are parts of intelligent control valves. Droguett explicitly states "[t]he specimens used were made of various materials and surface claddings that represent parts of an ICV." Droguett, p. 320, col. 1, para. 3. Further, in the interview dated August 17, 2022, the Examiner agreed that Droguett does not teach or suggest a fluid-based sample or specimen. See Examiner's Interview Summary dated August 23, 2022. The Applicant respectfully submits that one of ordinary skill in the art would not equate an aqueous sample with "various materials and surface claddings that represent parts of an ICV" as in Droguett. Moreover, the term "aqueous sample" is clearly not open-ended as the plain language limits the sample to being aqueous. The specification describes that wells produce water or brine as a byproduct along with the oil and gas, and further describes that aqueous samples can include water, brine, and minerals. Thus, Droguett does not teach "extracting, using a computer system, training data comprising one or more parameters from each aqueous sample of a plurality of aqueous samples, wherein the each aqueous sample is collected from a respective hydrocarbon well of a plurality of hydrocarbon wells" as generally recited by the 
present claims. For at least this reason, the claims are allowable over Droguett, either alone or in any hypothetical combinations.”

) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



Applicant's arguments filed 9/27/2022 have been fully considered but they are not persuasive. Applicants state in pages 13,14:
The Examiner asserts that Droguett teaches "extracting, using a computer system, training data comprising one or more parameters from each aqueous sample of a plurality of aqueous samples, wherein the each aqueous sample is collected from a respective hydrocarbon well of a plurality of hydrocarbon wells." Office Action, p. 7. In particular, the Examiner equates "The specimens... made of ...materials and surface claddings", pg. 320, I. col., 2nd full para, last S" in Droguett with the aqueous sample recited by the present claims. Id. The Applicant respectfully submits that the purported specimens of Droguett are parts of intelligent control valves. Droguett explicitly states "[t]he specimens used were made of various materials and surface claddings that represent parts of an ICV." Droguett, p. 320, col. 1, para. 3. Further, in the interview dated August 17, 2022, the Examiner agreed that Droguett does not teach or suggest a fluid-based sample or specimen. See Examiner's Interview Summary dated August 23, 2022. The Applicant respectfully submits that one of ordinary skill in the art would not equate an aqueous sample with "various materials and surface claddings that represent parts of an ICV" as in Droguett. Moreover, the term "aqueous sample" is clearly not open-ended as the plain language limits the sample to being aqueous. The specification describes that wells produce water or brine as a byproduct along with the oil and gas, and further describes that aqueous samples can include water, brine, and minerals. Thus, Droguett does not teach "extracting, using a computer system, training data comprising one or more parameters from each aqueous sample of a plurality of aqueous samples, wherein the each aqueous sample is collected from a respective hydrocarbon well of a plurality of hydrocarbon wells" as generally recited by the present claims. For at least this reason, the claims are allowable over Droguett, either alone or in any hypothetical combinations. 

	The examiner respectfully disagrees since the aqueous sample or 
a brine specimen [by possessing imparted characteristics to the sample via 
“specimens’ characteristics x” (pg. 320,lcol, last para, 1st S) being “temperature, pressure, fluid velo-city, and brine concentration” (pg. 320, lcol, 2nd para, penult S)  which is imparted to the metal sample so that the sample-specimen possess or includes temperature, pressure, fluid velocity, and brine concentration] is the various materials and surface claddings that represent parts of an ICV. 
Thus one of ordinary skill in the art, as represented by the above prior art, would equate brine-imparted-to-metal-coupon sample or specimen with the claimed “aqueous sample” since “sample” of “aqueous sample” is not specified.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “being aqueous” via applicant’s remarks, pages 13,14:
“The Examiner asserts that Droguett teaches "extracting, using a computer system, training data comprising one or more parameters from each aqueous sample of a plurality of aqueous samples, wherein the each aqueous sample is collected from a respective hydrocarbon well of a plurality of hydrocarbon wells." Office Action, p. 7. In particular, the Examiner equates "The specimens... made of ...materials and surface claddings", pg. 320, I. col., 2nd full para, last S" in Droguett with the aqueous sample recited by the present claims. Id. The Applicant respectfully submits that the purported specimens of Droguett are parts of intelligent control valves. Droguett explicitly states "[t]he specimens used were made of various materials and surface claddings that represent parts of an ICV." Droguett, p. 320, col. 1, para. 3. Further, in the interview dated August 17, 2022, the Examiner agreed that Droguett does not teach or suggest a fluid-based sample or specimen. See Examiner's Interview Summary dated August 23, 2022. The Applicant respectfully submits that one of ordinary skill in the art would not equate an aqueous sample with "various materials and surface claddings that represent parts of an ICV" as in Droguett. Moreover, the term "aqueous sample" is clearly not open-ended as the plain language limits the sample to being aqueous. The specification describes that wells produce water or brine as a byproduct along with the oil and gas, and further describes that aqueous samples can include water, brine, and minerals. Thus, Droguett does not teach "extracting, using a computer system, training data comprising one or more parameters from each aqueous sample of a plurality of aqueous samples, wherein the each aqueous sample is collected from a respective hydrocarbon well of a plurality of hydrocarbon wells" as generally recited by the present claims. For at least this reason, the claims are allowable over Droguett, either alone or in any hypothetical combinations.”

) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As discussed above “sample” of “aqueous sample” is not specified according to one of ordinary skill in the art of the prior art and thus “aqueous sample” (wherein “aqueous” is an adjective modifying the noun “sample”) is open-ended corresponding to the imparting of brine concentration to a metal coupon samples “that simulate realistic downhole conditions” (Droguett, Abstract, 4th S: wherein “that” is of an adjective clause modifying the noun “coupon”) such as said brine concentration.

Applicant's arguments filed 9/27/2022 have been fully considered but they are not persuasive. Applicants state in pages 13,14:
“The Examiner asserts that Droguett teaches "extracting, using a computer system, training data comprising one or more parameters from each aqueous sample of a plurality of aqueous samples, wherein the each aqueous sample is collected from a respective hydrocarbon well of a plurality of hydrocarbon wells." Office Action, p. 7. In particular, the Examiner equates "The specimens... made of ...materials and surface claddings", pg. 320, I. col., 2nd full para, last S" in Droguett with the aqueous sample recited by the present claims. Id. The Applicant respectfully submits that the purported specimens of Droguett are parts of intelligent control valves. Droguett explicitly states "[t]he specimens used were made of various materials and surface claddings that represent parts of an ICV." Droguett, p. 320, col. 1, para. 3. Further, in the interview dated August 17, 2022, the Examiner agreed that Droguett does not teach or suggest a fluid-based sample or specimen. See Examiner's Interview Summary dated August 23, 2022. The Applicant respectfully submits that one of ordinary skill in the art would not equate an aqueous sample with "various materials and surface claddings that represent parts of an ICV" as in Droguett. Moreover, the term "aqueous sample" is clearly not open-ended as the plain language limits the sample to being aqueous. The specification describes that wells produce water or brine as a byproduct along with the oil and gas, and further describes that aqueous samples can include water, brine, and minerals. Thus, Droguett does not teach "extracting, using a computer system, training data comprising one or more parameters from each aqueous sample of a plurality of aqueous samples, wherein the each aqueous sample is collected from a respective hydrocarbon well of a plurality of hydrocarbon wells" as generally recited by the  present claims. For at least this reason, the claims are allowable over Droguett, either alone or in any hypothetical combinations.”

	








The examiner respectfully disagree since Droguett teaches:
extracting, using a computer system (non-limiting clause), training data (resulting in an “observed data…training set”, pg. 321, rcol, 1st para, 2nd S) comprising one or more parameters11 (or mapping the training data to “a higher dimensional feature”, pg. 321, rcol, 1st para, 3rd S) from each (or every one via “the coupons”, pg. 321, lcol, 3rd dot: four kinds: “13 chrome steel…incoloy…carbide”, pg. 321, 3rd dot) aqueous (brined- sea-salt-water-imparted-to-metal) sample (said brined-imparted metal coupons) of a plurality of aqueous (via a brine concentration imparted to a coupon) samples (or brine- concentration-imparted coupon12 specimens13 making up “parts”, pg. 320, lcol, penult para, last S, of a valve), 
wherein the each (or every) aqueous (imparted) sample (or metal specimen coupon) is collected from a respective hydrocarbon well of a plurality of hydrocarbon wells (via “metal coupons” “from pre-salt wells”, pg .321, lcol, 1st ful para, penult S).
Thus, applicant’s further remarks, pages 14,15 of 9/27/2022 have already been addressed in the above remarks and responses thereof in view of Droguett’s teachings of the coupon sample that includes or possesses a brine concentration.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding inquiry 4, see Suggestions.
Claim(s) 1,2,5,6,7 and 8,9,12,13,14 and 15,16,19,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Droguett et al. (Variable selection and uncertainty analysis of scale growth rate under pre-salt oil wells conditions using support vector regression) in view of Chapelle et al. (Choosing Multiple Parameters for Support Vector Machines).
Regarding claim 1, Droguett teaches a method comprising: 



extracting, using a computer system (this clause inside commas is outside broadest reasonable interpretation), training data (via an “analysis…train…x”, pg. 320, 3rd bullet, wherein “x” is data: “data…=….x”, pg. 321, 1st para, 2nd S) comprising one or more parameters (via “Hyperparameter tuning”, pg. 320, 1st bullet, represented in fig. 1:  “ε” with mapping to feature space) from each (or “each”a given observation x via “a given observation…x”a) aqueous sample (of “The specimens…made of …materials and surface claddings”, pg. 320, l. col., 2nd full para, last S) of a plurality of aqueous samples (or brine-concentration-imparted “metal coupons” pg. 321, 1st ful para, penult S via “specimens’ characteristics x”, pg. 320, lcol, last para, 1st S, wherein x includes brine concentration), wherein the each aqueous sample is collected from a respective (i.e., “particular”b  or “related…individually”c either of which is comprised by “a series of…wells”b,c, pg. 321, Problem characterization, 1st para, penultimate S, visually represented in figs. 3,4: x-axis: test-set:0-35 comprised by “175 observations”, pg. 324,l.col.,1st full para, 1st S) hydrocarbon well (using “metal coupons, for example, surface cladding (SC) and material (M)” “from pre-salt wells”, pg. 321, Problem characterization, 1st para, penultimate S) of a plurality of hydrocarbon wells; 
classifying (via “a categorical variable”, pg. 321, l.col., 2nd bullet, x), using the computer system, the training data in accordance with hydrocarbon production conditions (or “the oil wellbore operating conditions”, pg. 320, r. col., penultimate para, last S) of each (“each”c comprised by “a series of…wells”c, pg. 321, Problem characterization, 1st para, penultimate S) hydrocarbon well; 


labeling, using the computer system (this clause inside commas is outside broadest reasonable interpretation), the classified training data in accordance with whether calcium carbonate scale has formed in each aqueous sample of the plurality of aqueous samples within a particular time period (via “Deposition of…scale…in due time”, Problem characterization, 2nd and 3rd Ss); 
determining, using the computer system (this clause inside commas is outside broadest reasonable interpretation), a feature vector (via fig. 1: “Feature space” dots) from the labeled training data based on the one or more parameters extracted (via “analyze”, pg.321, Problem characterization, 1st para, 4th S) from the each aqueous sample of the plurality of aqueous samples, wherein the feature vector is indicative (via page 323, fig. 2, last SVM algorithm step 9.4 plotted in fig. 3 as a function of fig. 3: “Scale growth rate”) of whether the respective hydrocarbon well contains calcium carbonate scale; and
generating, using the computer system (this clause inside commas is outside broadest reasonable interpretation), a trained (via said fig. 2, step 7: “entire training”) machine (via “Regression via support vector machines (SVR”, pg. 320,l.col., last para, 1st S) learning (via “train the SVR”, pg. 320,l.col., last para, 2nd S) model (as shown in said fig. 3: “reduced model” and “ full model”), wherein the machine learning model is trained based on the feature vector, to predict a number (fig. 3:y-axis) of hydrocarbon wells of the plurality of hydrocarbon wells containing calcium carbonate scale within the particular time period.  




a	Dictionary.com:
a1
indefinite article
7	any; a single:
not a one.

wherein “any” is defined:
any
adjective
4	every; all:
Any schoolboy would know that. Read any books you find on the subject.

wherein “every” is defined:
every
adjective
1	being one of a group or series taken collectively; each:
We go there every day.





























b	Dictionary.com:
series
noun, plural se·ries.
1	a group or a number of related or similar things, events, etc., arranged or occurring in temporal, spatial, or other order or succession; sequence.

sequence
noun
1	the following of one thing after another; succession.

one
adjective
2	being a person, thing, or individual instance or member of a number, kind, group, or category indicated:
one member of the party.

individual
adjective
7	single; particular; separate:
to number individual copies of a limited edition.













c	Dictionary.com:
series
noun, plural se·ries.
1	a group or a number of related or similar things, events, etc., arranged or occurring in temporal, spatial, or other order or succession; sequence.

wherein “order” is defined:
order
noun
4	the disposition of things following one after another, as in space or time; succession or sequence:
The names were listed in alphabetical order.

wherein “sequence” is defined:
sequence
noun
the following of one thing after another; succession.

wherein “one” is defined:
one
adjective
22	being a person, thing, or individual instance or member of a number, kind, group, or category indicated:
one member of the party.

wherein “individual” is defined:
individual
adjective
12	of which each is different or of a different design from the others:
a set of individual coffee cups.

wherein “each” is defined:
each
pronoun
2	every one individually; each one:
Each had a different solution to the problem.

wherein “individually” is defined:
individually
adverb
1	one at a time; separately:
The delegates were introduced individually.










Droguett does not teach:
a)	labeling;
b)	from the labeled training data












Chapelle (as cited by Droguett) teaches:
a)	labeling (via “pattern recognition or classification…labels”, pg. 131, 1. Introduction, 2nd S);
b)	(or a value from “The decision function”, pg. 134, 2. Support vector learning, S before equation (1), being a function of x) from the labeled training data (or “training examples, xi…labeled by yi”, pg. 134, 2. Support vector learning, 2nd S).
Thus, one of ordinary skill in the art of support vector machines (SVM) can modify Droguett’s SVM dot vectors x or each series of observations of each well with Chapelle’s xi by:
a)	putting all observation measurements (such as said “categorical”, Droguett, pg. 321, 2nd bullet, or classified surface cladding SC and “categorical”, Droguett, pg. 321, 3rd bullet, or classified material M and other types of measurements) for the first well into Chapelle’s vector x1; 
b)	repeat for the next well in the series of wells for vectors x2-175; 
c)	label each xi, such as labeling the classified surface cladding SC; and
d)	recognize that the modification is predictable or looked forward to because the modification results in “an improvement of generalization performance”, Chapelle, Abstract., last S.





Regarding claim 2, Droguett as combined teaches the method of claim 1, wherein the hydrocarbon production conditions comprise a hydrocarbon flow rate (or “fluid velocity (V)” xi) of the each hydrocarbon well, a hydrocarbon pressure (or “Pressure (P)” xi) of the each hydrocarbon well, a temperature (or “Temperature (T)” xi) of the each hydrocarbon well, and a composition (comprised by “Brine concentration ©” , pg. 321, l. col., bullets, xi) of (or in connection with) brine, oil, and gas (via “oil and gas”, pg. 319, Introduction, 1st S) of (or in connection with) the each hydrocarbon well.  
Regarding claim 5, Droguett as combined teaches claim 5 of the method of claim 1, wherein the determining of the feature vector comprises at least one of:
estimating, using the computer system, a water saturation (or “Water saturated”a comprised by said “Brine concentration”a) level (or “large”b) of the each aqueous sample of the plurality of aqueous samples from the labeled training data;
estimating, using the computer system, a Langelier Saturation Index of the each aqueous sample of the plurality of aqueous samples from the labeled training data;
estimating, using the computer system, Ryznar Saturation Index of the each aqueous sample of the plurality of aqueous samples from the labeled training data; or
estimating, using the computer system, a Puckorius Scaling Index of the each aqueous sample of the plurality of aqueous samples from the labeled training data.  
a	Dictionary.com:
SCIENTIFIC DEFINITIONS FOR BRINE
brine
Water saturated with or containing large amounts of a salt, especially sodium chloride. The high salt content is usually due to evaporation or freezing.


Regarding claim 6, Droguett as combined teaches the method of claim 1, further comprising: 
segregating (or “divide…data set”, pg. 323, l. col.,2nd S), using the computer system, the labeled training data, prior to the determining of the feature vector (said dot x as modified via the combination), into a training set and a validation set, wherein the feature vector is determined from the training set; and 
testing (via “test sets”, id.), using the computer system, the trained machine learning model against the validation set.  
Regarding claim 7, Drouguett as combined teaches the method of claim 1, wherein the generating of the trained machine learning model comprises: 
training the machine learning model, based on the feature vector, to predict the number of hydrocarbon wells of the plurality of hydrocarbon wells containing calcium carbonate scale within the particular time period using at least one of a k-nearest neighbors method, a support vector machine (via said SVM or SVR), gradient boosting, a gradient boosting classifier, or a decision tree classifier.  








Regarding claim 8, claim 8 is rejected the same as claim 1. Thus, argument presented in claim 1 is equally applicable to claim 8. Thus, Droguett as combined teaches claim 8 of a non-transitory computer-readable storage medium (comprised by “a computer intensive method”, pg. 322, Confidence and prediction intervals via bootstrap, 1st S) storing instructions executable by a computer system, the instructions when executed (via “computation”, pg. 322, Confidence and prediction intervals via bootstrap, 3rd para, 1st S) by the computer system cause the computer system to: 
extract training data comprising one or more parameters from each aqueous sample of a plurality of aqueous samples, wherein the each aqueous sample is collected from a different (comprised by “similar things”a) hydrocarbon well of a plurality of hydrocarbon wells; 
classify the training data in accordance with hydrocarbon production conditions of each hydrocarbon well of the plurality of hydrocarbon wells;   

label the classified training data in accordance with whether calcium carbonate scale has formed in each aqueous sample of the plurality of aqueous samples within a particular time period; 

determine a feature vector from the labeled training data based on the one or more parameters extracted from the each aqueous sample of the plurality of aqueous samples; and 

generate a trained machine learning model, wherein the machine learning model is trained based on the feature vector, to predict a number of hydrocarbon wells of the plurality of hydrocarbon wells containing calcium carbonate scale within the particular time period.  

a	Dictionary.com:
series
noun, plural se·ries.
1	a group or a number of related or similar things, events, etc., arranged or occurring in temporal, spatial, or other order or succession; sequence.


Regarding claim 9, claim 9 is rejected the same as claim 2. Thus, argument presented in claim 2 is equally applicable to claim 9. Thus, Droguett as combined teaches claim 9 of the non-transitory computer-readable storage medium of claim 8, wherein the hydrocarbon production conditions comprise a hydrocarbon flow rate of the each hydrocarbon well, a hydrocarbon pressure of the each hydrocarbon well, a temperature of the each hydrocarbon well, and a composition of brine, oil, and gas of the each hydrocarbon well.  

Regarding claim 12, claim 12 is rejected the same as claim 5. Thus, argument presented in claim 5 is equally applicable to claim 12. Thus, Droguett as combined teaches claim 12 of the non-transitory computer-readable storage medium of claim 8, wherein the determining of the feature vector comprises at least one of:
estimating a water saturation level of the each aqueous sample of the plurality of aqueous samples from the labeled training data; 
estimating a Langelier Saturation Index of the each aqueous sample of the plurality of aqueous samples from the labeled training data; 
estimating Ryznar Saturation Index of the each aqueous sample of the plurality of aqueous samples from the labeled training data; or 
estimating a Puckorius Scaling Index of the each aqueous sample of the plurality of aqueous samples from the labeled training data.  

Regarding claim 13, claim 13 is rejected the same as claim 6. Thus, argument presented in claim 6 is equally applicable to claim 13. Thus, Droguett as combined teaches claim 13 of the non-transitory computer-readable storage medium of claim 8, wherein the instructions further cause the computer system to: 
segregate the labeled training data, prior to the determining of the feature vector, into a training set and a validation set, wherein the feature vector is determined from the training set; and 
test the trained machine learning model against the validation set.  

Regarding claim 14, claim 14 is rejected the same as claim 7. Thus, argument presented in claim 7 is equally applicable to claim 14. Thus, Droguett as combined teaches claim 14 of the non-transitory computer-readable storage medium of claim 8, wherein the generating of the trained machine learning model comprises: 
training the machine learning model, based on the feature vector, to predict the number of hydrocarbon wells of the plurality of hydrocarbon wells containing calcium carbonate scale within the particular time period using at least one of a k-nearest neighbors method, a support vector machine, gradient boosting, a gradient boosting classifier, or a decision tree classifier.




Regarding claim 15, claim 15 is rejected the same as claim 1. Thus, argument presented in claim 1 is equally applicable to claim 15. Thus, Droguett as combined teaches claim 15 of a computer system comprising: 
one or more computer processors (comprised by “a computer intensive method”, pg. 322, Confidence and prediction intervals via bootstrap, 1st S); and 
a non-transitory computer-readable storage medium (or memory comprised by said “a computer intensive method”) storing (via said memory expressing the action or result of store) instructions (comprised by fig. 2: “Pseudocode”) executable by the one or more computer processors, the instructions when executed by the one or more computer processors cause the one or more computer processors to:
extract training data comprising one or more parameters from each aqueous sample of a plurality of aqueous samples, wherein the each aqueous sample is collected from a different (via said similar things in series) hydrocarbon well of a plurality of hydrocarbon wells; 

classify the training data in accordance with hydrocarbon production conditions of each hydrocarbon well of the plurality of hydrocarbon wells; 

label the classified training data in accordance with whether calcium carbonate scale has formed in each aqueous sample of the plurality of aqueous samples within a particular time period;   

determine a feature vector from the labeled training data based on the one or more parameters extracted from the each aqueous sample of the plurality of aqueous samples; and 

generate a trained machine learning model, wherein the machine learning model is trained based on the feature vector, to predict a number of hydrocarbon wells of the plurality of hydrocarbon wells containing calcium carbonate scale within the particular time period.  



Regarding claim 16, claim 16 is rejected the same as claim 2. Thus, argument presented in claim 2 is equally applicable to claim 16. Thus, Droguett as combined teaches claim 16 of the computer system of claim 15, wherein the hydrocarbon production conditions comprise a hydrocarbon flow rate of the each hydrocarbon well, a hydrocarbon pressure of the each hydrocarbon well, a temperature of the each hydrocarbon well, and a composition of brine, oil, and gas of the each hydrocarbon well.  

Regarding claim 19, claim 19 is rejected the same as claim 5. Thus, argument presented in claim 5 is equally applicable to claim 19. Thus, Droguett as combined teaches claim 19 of the computer system of claim 15, wherein the determining of the feature vector comprises at least one of:
estimating a water saturation level of the each aqueous sample of the plurality of aqueous samples from the labeled training data; 
estimating a Langelier Saturation Index of the each aqueous sample of the plurality of aqueous samples from the labeled training data; 
estimating Ryznar Saturation Index of the each aqueous sample of the plurality of aqueous samples from the labeled training data; or 
estimating a Puckorius Scaling Index of the each aqueous sample of the plurality of aqueous samples from the labeled training data.  

Regarding claim 20, claim 20 is rejected the same as claim 6. Thus, argument presented in claim 6 is equally applicable to claim 20. Thus, Droguett as combined teaches claim 20. The computer system of claim 15, wherein the instructions further cause the one or more computer processors to: 
segregate the labeled training data, prior to the determining of the feature vector, into a training set and a validation set, wherein the feature vector is determined from the training set; and 
test the trained machine learning model against the validation set.  









Claim(s) 3,4 and 10,11 and 17,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Droguett et al. (Variable selection and uncertainty analysis of scale growth rate under pre-salt oil wells conditions using support vector regression) in view of Chapelle et al. (Choosing Multiple Parameters for Support Vector Machines) as applied above further in view of Zhang et al. (Oil Field Mineral Scale Control).       
Regarding claim 3, Droguett as combined teaches the method of claim 1, further comprising: 
selecting (comprised by “alternatives”a “[39,132]…[23,323], all given in days”, pg. 324,r.col. 2nd full para, 2nd S, comprised by “if”a, pg. 324,r.col. 2nd full para, 3rd S), using the computer system, the particular time period (said “all given in days”) based on a type of a calcium carbonate scale inhibition (via “scale inhibitor compari-sons”, pg. 320, l. col., 1st full para, 2nd S) chemical and a chemical residue life of the calcium carbonate scale inhibition chemical, 
wherein the calcium carbonate scale inhibition chemical is used to inhibit formation of the calcium carbonate scale in the each aqueous sample.
a	Dictionary.com:
if1
conjunction
3	whether:
He asked if I knew Spanish.

wherein “whether” is defined:
whether
conjunction
1	(used to introduce the first of two or more alternatives, and sometimes repeated before the second or later alternative, usually with the correlative or):
It matters little whether we go or stay. Whether we go or whether we stay, the result is the same.











Droguett does not teach:
“based on a type of a calcium carbonate scale inhibition chemical and a chemical residue life of the calcium carbonate scale inhibition chemical, 
wherein the calcium carbonate scale inhibition chemical is used to inhibit formation of the calcium carbonate scale in the each aqueous sample.”









Zhang teaches:
(a curve plota in page 611, fig. 24.4) based on a type (via “Dispersant-type inhibitors”, pg. 608, 24.4.2 Scale Inhibition- How Does It Work?, 1st para, last S) of a calcium carbonate scale inhibition chemical (via “chemical inhibitors”, pg. 606, penultimate para, last S) and a chemical residue life (via “inhibitor…continues for the rest of the squeeze lifetime”, pg. 610, 24.5.2 Squeeze Treatment, 2nd para, penultimate S) of the calcium carbonate scale inhibition chemical, 
wherein the calcium carbonate scale inhibition chemical is used to inhibit formation of the calcium carbonate scale in the each aqueous sample.
a

    PNG
    media_image1.png
    407
    997
    media_image1.png
    Greyscale

Thus, one of ordinary skill in the art of inhibitors can modify Droguett’s teaching of “scale inhibitor compari-sons” with Zhang’s teaching of the curve plot and recognize that the modification is predictable or looked forward to because of market forces: “It is of significant economic advantage to enhance the squeeze lifetime.”, Zhang, pg. 610, 24.5.2 Squeeze Treatment, 3rd para, 5th S.

Regarding claim 4, Droguett as combined teaches the method of claim 1, wherein the feature vector indicates a level of carbonate equilibrium of the each aqueous sample of the plurality of aqueous samples estimated (via “point estimates”, pg. 320, 3rd bullet) based on the one or more parameters extracted from the each aqueous sample. Droguett does not teach the claimed “a level of carbonate equilibrium”. Zhang teaches:
	a level (fig. 24.2: vertical axisa) of carbonate equilibrium (“the carbonate equilibrium”, pg. 604, 24.2.1 Carbonate Scales, 5th S).
	Thus, one of ordinary skill in the art of carbonate can modify Droguett’s carbonate with Zhang’s and recognize that the modification is predictable or looked forward to because Zhang’s teaching of equilibrium allows one to predict scale via Zhang’s equilibrium equations (page 603, SR: scale saturation ratio, SI:saturation index) and thus “prevent…scale buildup altogether”, Zhang, page 605, “2.”, last S. 
a
       
    PNG
    media_image2.png
    515
    984
    media_image2.png
    Greyscale

Regarding claim 10, claim 10 is rejected the same as claim 3. Thus, argument presented in claim 3 is equally applicable to claim 10. Thus, Droguett as combined teaches claim 10 of the non-transitory computer-readable storage medium of claim 8, wherein the instructions further cause the computer system to: select the particular time period based on a type of a calcium carbonate scale inhibition chemical and a chemical residue life of the calcium carbonate scale inhibition chemical, wherein the calcium carbonate scale inhibition chemical is used to inhibit formation of the calcium carbonate scale in the each aqueous sample.  

Regarding claim 11, claim 11 is rejected the same as claim 4. Thus, argument presented in claim 4 is equally applicable to claim 11. Thus, Droguett as combined teaches claim 11 of the non-transitory computer-readable storage medium of claim 8, wherein the feature vector indicates a level of carbonate equilibrium of the each aqueous sample of the plurality of aqueous samples estimated based on the one or more parameters extracted from the each aqueous sample.  

Regarding claim 17, claim 17 is rejected the same as claim 3. Thus, argument presented in claim 3 is equally applicable to claim 17. Thus, Droguett as combined teaches claim 17 of the computer system of claim 15, wherein the instructions further cause the one or more computer processors to: 
select the particular time period based on a type of a calcium carbonate scale inhibition chemical and a chemical residue life of the calcium carbonate scale inhibition chemical, wherein the calcium carbonate scale inhibition chemical is used to inhibit formation of the calcium carbonate scale in the each aqueous sample.  

Regarding claim 18, claim 18 is rejected the same as claim 4. Thus, argument presented in claim 4 is equally applicable to claim 18. Thus, Droguett as combined teaches claim 18 of the computer system of claim 15, wherein the feature vector indicates a level of carbonate equilibrium of the each aqueous sample of the plurality of aqueous samples estimated based on the one or more parameters extracted from the each aqueous sample.  








Suggestions
Applicant’s disclosure states: 
When fluids such as brine, oil, and gas mix in a hydrocarbon reservoir or wellbore under different thermodynamic, kinetic, or hydrodynamic conditions, different amounts of calcium carbonate scale can be formed at different points in time ([00011], 3rd S)… The classification of the training data 120 is performed to achieve similarity in the hydrocarbon production conditions such as a flow rate or a pressure drop across the hydrocarbon wells 128 to improve the usefulness of the training data 120 ([00019],2nd S)… The computer system 100 is used to select and adjust a particular time period that is used to (sic) for training the machine learning model 116 with the [classified14 is getting lost again: see above Claim Objections section] training data 120 for predicting the number of hydrocarbon wells 129 that will develop calcium carbonate scale in the particular time period ([00020] 1st S).

This “classification of the training data 120 is performed to…improve usefulness of the training data 120” is claimed. Thus claim 1’s “classifying…the training data” is an implicit indication of non-obviousness in view of applicant’s disclosure, because the training data 120 has an improved use, as reflected in applicant’s fig. 4 regarding reduced cost. However, the lack of “select and adjust a particular time period that is used....for training” “until the…accuracy…is sufficiently accurate” ([00053] last S: represented in applicant’s fig. 3:320: “Generate… a trained… model ….based on…a…particular time period”) in claim 1 is an indication of obviousness. This selecting and adjusting feature is believed to advance prosecution, because the invention is accurately improving machine learning by adjusting and selecting a particular time period until a satisfactory machine learning training accuracy is achieved.
Note that these suggestions are not provided with respect to overcoming 35 USC 101,112,102 and/or 103. These suggestion are mainly provided to seek out advantages in the disclosure regardless of 35 USC 101,112,102 and/or 103.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS ROSARIO/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667                                                                                                                                                                                                                                                                                                                                                                                                                


    
        
            
        
            
        
            
    

    
        1 coupon:  Metallurgy. a sample of metal or metalwork submitted to a customer or testing agency for approval (Dictionary.com).
        2 carbonates: a salt or ester of carbonic acid.
        concentration: The amount of a particular substance in a given amount of another substance, especially a solution or mixture.
        salt: a crystalline compound, sodium chloride, NaCl, occurring as a mineral, a constituent of seawater, etc., and used for seasoning food, as a preservative, etc (Dictionary.com).
        3 aqueous: of, like, or containing water; watery (Dictionary.com)
        4 SCIENTIFIC DEFINITIONS FOR BACTERIUM
        bacterium
        Plural bacteria
        Any of a large group of one-celled organisms that lack a cell nucleus, reproduce by fission or by forming spores, and in some cases cause disease. They are the most abundant lifeforms on Earth, and are found in all living things and in all of the Earth's environments. Bacteria usually live off other organisms. Bacteria make up most of the kingdom of prokaryotes (Monera or Prokaryota), with one group (the archaea) sometimes classified as a separate kingdom. See also archaeon prokaryote (Dictionary.com).
        
        5 aqueous SCIENTIFIC DEFINITIONS FOR AQUEOUS Chemistry Relating to or dissolved in water (Dictionary.com).
        6 solution Chemistry. a the process by which a gas, liquid, or solid is dispersed homogeneously in a gas, liquid, or solid without chemical change. b such a substance, as dissolved sugar or salt (calcium chloride solution) in solution (Dictionary.com).
        7 sulfate: Chemistry. a salt or ester of sulfuric acid.
        8 concentration: Chemistry. (in a solution) a measure of the amount of dissolved substance contained per unit of volume (Dictionary.com).
        9 aqueous: SCIENTIFIC DEFINITIONS FOR AQUEOUS: Chemistry Relating to or dissolved in water.
        10 solution: SCIENTIFIC DEFINITIONS FOR SOLUTION: Chemistry A mixture in which particles of one or more substances (the solute) are distributed uniformly throughout another substance (the solvent), so that the mixture is homogeneous at the molecular or ionic level. The particles in a solution are smaller than those in either a colloid or a suspension. Compare colloid suspension.
        wherein “solute” and “solvent” are defined:
        SCIENTIFIC DEFINITIONS FOR SOLUTE
        A substance that is dissolved in another substance (a solvent), forming a solution (Dictionary.com).
        SCIENTIFIC DEFINITIONS FOR SOLVENT
        A substance that can dissolve another substance, or in which another substance is dissolved, forming a solution. Water is the most common solvent.
        
        11 parameter: characteristic or factor; aspect; element (Dictionary.com)
        12 coupon:  Metallurgy. a sample of metal or metalwork submitted to a customer or testing agency for approval (Dictionary.com).
        13 specimen: (in medicine, microbiology, etc.) a sample of a substance or material for examination or study (Dictionary.com).
        14 See paragraphs [00019] and [00021] that discloses “training data 120 is classified” and “classified training data 120”, but [00020] uses “training data 120” without classified.